Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered February 7, 2002, convicting defendant, after a jury trial, of three counts of grand larceny in the fourth degree, and sentencing him to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility and identification (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that the People’s witnesses had an ample opportunity to observe defendant and make reliable identifications. Concur—Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.